DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s RCE (Request for Continuing Examination) filed on November 18, 2021 in which claims 1-2, 4-8, 10, 12-16 and 18-20 are presented for examination.

Allowable Subject Matter
Claims 1-2, 4-8, 10, 12-16 and 18-20 now renumbered 1-16 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention is directed to the field of computer networks, and more specifically for management of entities and resources within a computer network. The closest prior art of record, Funk et al. US Publication No. 2009/0158270 and Singh et al. US Patent No. 9,781,645, disclose similar methodology. However, the closest prior art of record failed to show “receiving, by an agent enforcer of network policy system, a platform independent network policy for the network policy system; determining one or more implementation characteristics of the network policy system; generating one or more platform specific policies based on the platform independent network policy and the determined one or more implementation characteristics of the system; and implementing the generated one or more platform specific policies on the network policy system”. These claimed features being present in the independent claim 1 and in conjunction with all the other claimed limitations render claim 1 allowable over the prior art of record.

As per claims 2, 4-7, these claims are allowable for their dependencies, directly or indirectly, on the allowable claim 1. Therefore, they are allowable for the same reason set forth in paragraph above.

The closest prior art of record, Funk et al. US Publication No. 2009/0158270 and Singh et al. US Patent No. 9,781,645, disclose similar methodology. However, the closest prior art of record failed to show “eceiving, by an agent enforcer of network policy system, a platform independent network policy for [[a]]the network policy system; determining one or more implementation characteristics of the network policy system; generating one or more platform specific policies based on the platform independent network policy and the determined one or more implementation characteristics of the system; and implementing the generated one or more platform specific policies on the network policy system”. These claimed features being present in the independent claim 8 and in conjunction with all the other claimed limitations render claim 8 allowable over the prior art of record.



The closest prior art of record, Funk et al. US Publication No. 2009/0158270 and Singh et al. US Patent No. 9,781,645, disclose similar methodology. However, the closest prior art of record failed to show “receive, by an agent enforcer of network policy system, a platform independent network policy for [[a]]the network policy system; determine one or more implementation characteristics of the network policy system; generate one or more platform specific policies based on the platform independent network policy and the determined one or more implementation characteristics of the system; and implement the generated one or more platform specific policies on the network policy system”. These claimed features being present in the independent claim 15 and in conjunction with all the other claimed limitations render claim 15 allowable over the prior art of record.

As per claims 16 and 18-20, these claims are allowable for their dependencies, directly or indirectly, on the allowable claim 15. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
November 6, 2021